                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                            CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.

           ORDER GRANTING THIRD UNOPPOSED MOTION TO EXTEND
                  DEADLINE TO FILE MOTION TO COMPEL

      THIS MATTER is before the Court on Plaintiff’s Third Unopposed Motion to

Extend Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests

for Documents, (Doc. 145), filed September 5, 2019. Plaintiff asks to extend her

deadline to file a motion to compel regarding her second set of document requests from

September 6, 2019, to September 13, 2019, because the parties are working to resolve

their discovery dispute. The Court, having considered the Motion, noting it is

unopposed, and being otherwise fully advised, finds that the Motion is well-taken and

should be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff’s Third Unopposed Motion to Extend

Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests for

Documents, (Doc. 145), is GRANTED, and Plaintiff’s deadline to file a motion to compel

regarding her second set of document requests is extended to September 13, 2019.

       IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
